

EXHIBIT 10.51

PERFORMANCE SHARES AGREEMENT
UNDER THE
JACK HENRY & ASSOCIATES, INC. RESTRICTED STOCK PLAN
(Executives)


THIS AGREEMENT is made as of the 10th day of September, 2014, and is between
Jack Henry & Associates, Inc., a Delaware corporation (hereinafter called the
“Company”), and _______________ (hereinafter called “Awardee”).
WHEREAS, the Board of Directors of the Company (“Board”) has adopted the Jack
Henry & Associates, Inc. Restricted Stock Plan (“Plan”) pursuant to which
performance shares ("Performance Shares") may be granted to employees of the
Company; and
WHEREAS, the Company desires to make a Performance Shares grant to Awardee
(“Award”) under the terms hereinafter set forth and pursuant to which shares of
the Company’s Common Stock are eligible to be issued to Awardee;
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, the parties to this Agreement agree as follows:
1.    Award Subject to Plan. This Award is made under and is expressly subject
to all the terms and provisions of the Plan, a copy of which Awardee
acknowledges has been given to Awardee, and which Plan's terms are incorporated
herein by reference. Awardee agrees to be bound by all the terms and provisions
of the Plan. Terms not defined herein shall have the meaning ascribed thereto in
the Plan.
2.    Grant of Award. Pursuant to the action of the Board, which action was
taken on September 10, 2014 (“Date of Award”), the Company awards to Awardee
_____________________(______)¹ Performance Shares, as determined pursuant to the
terms and conditions set forth in this Agreement and including Appendix A
hereto. Each Performance Share shall initially be deemed to be the equivalent of
one share of Common Stock; provided, however, that certain levels of achievement
may result in settlement of less than one, or more than one, share of Common
Stock (or its cash equivalent) for each Performance Share. In the sole
discretion of the Board, the Company may elect to settle a Performance Share for
cash with a cash payment equal to the fair market value of each Performance
Share the Board elects to settle for cash.
3.    Restrictions. Except as may be permitted under the Plan or by the Board,
none of Awardee's rights to payment hereunder are transferable by: sale,
assignment, disposition, gift, exchange, pledge, hypothecation, or otherwise.
Any attempted disposition of any of Awardee's rights hereunder, or the levy of
any execution, attachment or similar process upon any of the Performance Shares
prior to settlement, shall be null and void and
¹ This number of Performance Shares should equal the number of Shares that would
be issued if 100% of the Performance Shares were issued.



--------------------------------------------------------------------------------



without effect. Holding Performance Shares does not give Awardee the rights of a
shareholder (including without limitation the right to vote or receive dividends
or other distributions) with respect to shares of Common Stock underlying the
Performance Shares that the Company may issue under the terms and conditions of
this Agreement.
4.    Settlement, Forfeiture and Share Issuance.


(a)    Appendix A Performance Measures. The performance measures applicable to
the Performance Shares (the “Performance Measures”) are set forth in Appendix A
to this Agreement. By accepting the terms and conditions of this Agreement,
Awardee shall be deemed to have consented to Appendix A, and at all times,
Appendix A, its Performance Measures, terms and conditions are incorporated
herein by reference. The Performance Measures relate to the Company's 2015, 2016
and 2017 fiscal years (each a “Performance Year”, and collectively the
“Performance Period”). Appendix A also sets forth the “Scheduled Settlement
Date”, which, if it occurs due to achievement of one or more of the Performance
Measures, shall follow the meeting of the Compensation Committee of the
Company's Board of Directors (the "Committee") at which the applicable level of
performance goal achievement is determined for Award purposes (“Applicable
Committee Meeting”). At the Applicable Committee Meeting following the 2017
Performance Year, the Committee shall conduct an objective analysis as to
whether one or more of the Performance Measures have been satisfied. If one or
more of such Performance Measures have been satisfied, the Committee shall
certify such achievement (“Certification”) and instruct the Company to begin the
Performance Shares settlement process.
(b)    Performance Settlement.
(i)    The Performance Shares shall be settled in connection with Certification
(as provided in Appendix A, but no earlier than any Scheduled Settlement Date).
Settlement shall not occur if Certification does not occur at the Applicable
Committee Meeting in 2017 (the “Deadline”), and if Certification does not occur
by the Deadline, no Performance Shares shall be settled and all of Awardee's
rights under this Agreement shall be forfeited as of the Deadline.
(ii)    To the extent that the settlement of Performance Shares would result in
the issuance of one or more shares in excess of the limitations set forth in
Section 6(b) of the Plan (which relates to the terms and conditions for
satisfaction of the performance-based compensation exception to Section 162(m)
of the Internal Revenue Code, as amended (the "Code")), issuance of such excess
shares shall be delayed until the first taxable year in which the delivery of
such shares can be made in accordance with Section 6(b) of the Plan and the tax
deduction for such payment will not be barred by application of Code section
162(m).

2

--------------------------------------------------------------------------------



(iii)    To the extent permissible under the Plan, the Committee, in its sole
discretion, may elect to settle one or more Performance Shares by making a cash
payment to Awardee in an amount equal to the then fair market value of the share
of Common Stock underlying the Performance Share being settled, less any amounts
necessary to satisfy the Company's tax withholding obligations.
(c)     Other Settlement.
(i)    Effect of Change in Control on Settlement. If any of the events
constituting a Change in Control of the Company shall have occurred and the
Awardee's employment with the Company is terminated by the Company within the
period commencing 90 days prior to, and ending two years following such Change
in Control (the "Applicable Period"), all Performance Shares shall be settled,
regardless of whether one or more Performance Measures are achieved; provided,
however, that the Performance Shares shall not be settled pursuant to the prior
clause in the event of a termination by the Company for "Cause" (as hereinafter
defined). If any of the events constituting a Change in Control of the Company
shall have occurred and the Awardee terminates his employment during the
Applicable Period for "Good Reason" (as hereinafter defined), all Performance
Shares shall be settled. If there is an event pursuant to which Performance
Shares shall be settled pursuant to this Section 4(c)(i), settlement of the
Performance Shares shall occur as if goal achievement occurred at the Target
level of goal achievement and as soon as practicable following the later to
occur of the Change in Control or the termination of Awardee's employment, but
in no event later than the 90th day following the later to occur of such events,
and in no event shall Awardee have any discretion to direct when the Performance
Shares shall be settled.


(ii)    For purposes of this Award, "Cause" shall mean (A) failure of the
Awardee to adequately perform his duties assigned by the Board; or (B) any act
or acts of gross dishonesty or gross misconduct on the Awardee's part which
result or are intended to result directly or indirectly in gain or personal
enrichment at the expense of the Company or its subsidiaries to which the
Awardee is not legally entitled. For purposes of this Award, "Good Reason" shall
mean (v) a material diminution of the Awardee's authority, duties or
responsibilities from those being exercised and performed by the Awardee
immediately prior to the Change in Control; (w) a transfer of the Awardee to a
location which is more than 75 miles away from the location where the Awardee
was employed immediately prior to the Change in Control; (x) a material
diminution in the rate of the Awardee's annual salary below his rate of annual
salary immediately prior to the Change in Control; (y) a material diminution in
the Awardee's annual target bonus opportunity below his annual target bonus
opportunity immediately prior to the Change

3

--------------------------------------------------------------------------------



in Control; or (z) a material breach by the Company of any incentive award
agreement covering the Awardee; provided, however, that Good Reason shall not be
deemed to exist unless the Awardee has first provided notice to the Company of
the existence of one of the events described above within a period of 90 days
from the initial existence of the event, and after such notice the Company has
been provided a period of 30 days to eliminate the existence of Good Reason.
 
(iii)    Effect of Death, Incapacity and Retirement on Settlement. Upon
Awardee's death or termination of employment due to Incapacity or “Retirement”,
no forfeiture or accelerated settlement of the Performance Shares shall occur
(except as provided in Section 4(c)(i) above). Rather, on the Scheduled
Settlement Date following the Applicable Committee Meeting, if Certification
occurs, a pro rata portion of the Performance Shares subject to this Agreement
shall be settled based on the period of time in the Performance Period that
elapsed prior to Awardee's termination of employment.


The pro rata portion of the Performance Shares being settled shall be determined
by (A) dividing the aggregate number of Performance Shares Awardee would have
been entitled to receive had he or she been employed through the end of the
Performance Period by 36 (i.e., the number of calendar months in the Performance
Period), and then (B) multiplying the quotient obtained in (A) by the number of
whole months elapsed from the commencement of the 2015 fiscal year to the date
of Awardee's death or termination of employment due to Incapacity or Retirement.
For purposes of this pro rata calculation, Awardee must have been actively
employed as a full-time employee for an entire calendar month in the Performance
Period to receive credit that that month.


For purposes of this Agreement, a "Retirement" means an Awardee's termination of
employment for the express reason of retirement, as determined by the Board or
Committee in its sole discretion, (A) following a minimum of thirty (30) years
of employment with the Company, (B) on or after age 57 and following a minimum
of fifteen (15) years of employment with the Company, or (C) on or after age 62
and following a minimum of five (5) years of employment with the Company. Unless
otherwise determined by the Board or the Committee, Awardee must have been
actively employed as a full-time employee for an entire calendar year to receive
credit for such year of employment for purposes of this definition of
"Retirement."
    
d.     Forfeiture. Subject to the other provisions of this Section 4, all rights
relating to any non-settled Performance Shares shall be forfeited if either (A)
Certification does not occur prior to or on the Deadline, or (B) Awardee ceases
to be employed by the Company during the Performance Period (except as provided

4

--------------------------------------------------------------------------------



in Section 4(c) above). Awardee is not deemed to have terminated employment
through, and Awardee's rights relating to the Performance Shares shall not be
forfeited solely as a result of, any change in Awardee's duties or position or
Awardee's temporary leave of absence approved by the Company. Upon any such
forfeiture, under no circumstances will the Company be obligated to make any
payment to Awardee, and no shares of Common Stock shall be issued, as a result
of such forfeited Performance Shares.
e.    Share Issuance. Except as otherwise provided herein, upon the settlement
of a specific number of Performance Shares, for shares of Common Stock, as
provided in Paragraphs 4(b) or (c), the Company shall issue a corresponding
number of shares of Common Stock to Awardee on the Settlement Date, provided
that tax withholding obligations have been satisfied as provided in Section 5.
The Company’s transfer agent may issue shares of Common Stock in certificated or
book entry form as determined by the Company’s Corporate Secretary. Upon
issuance of the Shares, Awardee shall have all rights of a shareholder with
respect thereto including the right to vote and receive all dividends or other
distributions made or paid with respect to the shares of Common Stock.
f.    Payments to Third Party. Upon death of Awardee followed by a valid written
request for payment, the shares of Common Stock, to the extent eligible to be
issued, shall be issued as soon as administratively practical to Awardee’s
beneficiary named in a written beneficiary designation filed with the Company’s
Corporate Secretary on a form for the Plan or, if there is no such designated
beneficiary, to Awardee’s executor or administrator or other personal
representative acceptable to the Corporate Secretary. Any request to pay any
person or persons other than Awardee shall be accompanied by such documentation
as the Company may reasonably require, including without limitation, evidence
satisfactory to the Company of the authority of such person or persons to
receive the payment.
5.    Tax Withholding. Awardee understands and agrees that, at the time any tax
withholding obligation arises in connection with the issuance of a share of
Common Stock or, if permitted under the Plan, a cash payment, the Company may
withhold, in shares of Common Stock if a valid election applies under this
Section 5 or in cash from payroll or other amounts the Company owes or will owe
Awardee, any applicable withholding, payroll and other required tax amounts due
upon the issuance of shares of Common Stock or cash payment. Tax withholding may
be made by any means permitted under the Plan, as approved by the Committee, and
as permitted under the law. The valuation of the Performance Shares, and any
shares of Common Stock that the Company may issue attributable to Performance
Shares, for tax and other purposes shall be determined in accordance with all
applicable laws and regulations. In the absence of the satisfaction of tax
obligations, the Company may refuse to issue shares of Common Stock or make any
other payment hereunder.
6.    Dividends and Voting. Prior to a Performance Share settlement date,
Awardee shall have no right to receive any dividends or dividend equivalent
payments with

5

--------------------------------------------------------------------------------



respect to the Performance Shares. Awardee will have no voting rights with
respect to any of the Performance Shares.
7.    Administration. This Award has been made pursuant to a determination made
by the Board, or a committee authorized by the Board, subject to the express
terms of this Agreement, and the Board or such committee shall have plenary
authority to interpret any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement
and may waive or amend any provisions hereof in any manner not adversely
affecting the rights granted to Awardee by the express terms hereof.
8.    No Right to Continued Service. Nothing in this Agreement shall be deemed
to create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of Awardee.
9.     Compliance with Section 409A. Notwithstanding any provision in this
Agreement or the Plan to the contrary, this Agreement shall be interpreted and
administered in accordance with Code Section 409A and regulations and other
guidance issued thereunder (“Section 409A”). For purposes of determining whether
any payment made pursuant to this Agreement results in a “deferral of
compensation” within the meaning of Treasury Regulation 1.409A-1(b), Company
shall maximize the exemptions described in such section, as applicable. Any
reference to a “termination of employment” or similar term or phrase shall be
interpreted as a “separation from service” within the meaning of Section 409A.
If any deferred compensation payment is payable while Awardee is a “specified
employee” under Section 409A, and payment is due because of separation from
service for any reason other than death, then payment of such amount shall be
delayed for a period of six months and paid in a lump sum on the first payroll
payment date following the earlier of the expiration of such six month period or
Awardee's death. To the extent any payments under this Agreement are made in
installments, each installment shall be deemed a separate payment for purposes
of Section 409A and the regulations issued thereunder. Awardee or his or her
beneficiary, as applicable, shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on Awardee or his or
her beneficiary in connection with any payments to Awardee or his or her
beneficiary pursuant to this Agreement, including but not limited to any taxes,
interest and penalties under Section 409A, and Company shall have no obligation
to indemnify or otherwise hold Awardee or his or her beneficiary harmless from
any and all of such taxes and penalties.
10.    Grant Subject to Recoupment. Executive acknowledges that the grant of
Performance Shares made in this Agreement may be subject to certain provisions
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
(“Dodd-Frank”) that will require the Company to recover certain amounts of
incentive compensation paid to certain executive officers if the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company with any financial reporting requirements under any applicable
securities laws.   By accepting this grant, whether or not any compensation is
ultimately paid hereunder, Executive agrees and consents to any

6

--------------------------------------------------------------------------------



forfeiture or required recovery or reimbursement obligations of the Company with
respect to any compensation paid to Executive that is forfeitable or recoverable
by the Company pursuant to Dodd-Frank and in accordance with any Company
policies and procedures adopted by the Compensation Committee in order to comply
with Dodd Frank, as the same may be amended from time to time.
   
11.    Choice of Law. This Agreement shall be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Agreement to the
substantive law of another jurisdiction. Awardee is deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Missouri to
resolve any and all issues that may arise out of or relate to this agreement.
The Company has caused this Agreement to be executed on its behalf, and Awardee
has signed this Agreement to evidence Awardee’s acceptance of the terms hereof,
all as of the date first above written.
JACK HENRY & ASSOCIATES, INC.


By:    


Title: CFO




AWARDEE


                                                          


Name: _____________________















7

--------------------------------------------------------------------------------



APPENDIX A TO PERFORMANCE SHARES AWARD AGREEMENT
September 10, 2014 GRANT
Executive


CLIFF SETTLEMENT


(Settlement occurs based upon the level of achievement of the Performance
Measures)
Achievement of the Performance Measures set forth below for the Performance
Period (FYs 2015-2017) ("Performance Condition") is required for settlement, and
settlement may occur no earlier than the later of September 10, 2017 or the
first business day following the Applicable Committee Meeting (the “Scheduled
Settlement Date”), except in the case of a Change in Control or as otherwise
provided in the Agreement and this Appendix.
Calculation of the number of Performance Shares eligible to be settled depends
on the Company's Total Stockholder Return ("TSR") compared against the Company's
compensation peer group (as determined by the Committee) for the three (3)
fiscal years ending June 30, 2017. For purposes of determining the TSR for both
the Company and the Company's compensation peer group, TSR shall be determined
based on the average of the closing prices for the relevant company's common
stock for the 10 consecutive trading days ending on June 30, 2017. For this
purpose, closing price means the last reported market price for one share of
common stock, regular way, on the exchange or stock market on which such last
reported market price is reported on the day in question. The percentage of
Performance Shares eligible to be settled shall be determined in accordance with
the following schedule:
Company's TSR Compared to Peer Group    Percentage of Performance Shares
Eligible to be Settled*
< 25% percentile            0% of Performance Shares (0 shares)
25th percentile                35% of Performance Shares (shares)
50th percentile                70% of Performance Shares (shares)
63rd percentile                100% of Performance Shares (shares)
65th percentile                105% of Performance Shares (shares)
70th percentile                140% of Performance Shares (shares)
75th percentile                175% of Performance Shares (shares)


*The percentage of Performance Shares eligible to be settled when the Company's
TSR for the Performance Period falls in between any of the above-listed
percentiles shall be determined using linear interpolation between the
immediately preceding and immediately following data-points.


Unless earlier forfeited, any Performance Shares not settled by the Scheduled
Settlement Date in 2017 will be forfeited.

8